Citation Nr: 0928272	
Decision Date: 07/29/09    Archive Date: 08/04/09

DOCKET NO.  08-39 430	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an initial compensable rating for bilateral 
hearing loss. 


ATTORNEY FOR THE BOARD

K. McDonald, Associate Counsel 




INTRODUCTION

The Veteran served on active duty from January 1944 to April 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2008 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which granted entitlement to service 
connection for bilateral hearing loss and assigned the 
current noncompensable rating.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran perfected his appeal on a VA Form 9 submitted in 
December 2008.  On that form, he did not respond to the 
question regarding his preference for a hearing.  However, on 
a subsequent VA Form 9 received in February 2009, the Veteran 
requested a hearing before the Board to be held at a local VA 
office, commonly referred to as a travel board hearing.  

Where a Veteran expresses a desire to appear in person before 
the Board, he has the right to do so.  38 C.F.R. § 20.700 
(2008).  Therefore, as this Veteran has requested a hearing 
before the Board, and one has not yet been conducted, the RO 
must schedule such a hearing.  38 U.S.C.A. § 7107 (West 
2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2008).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

Schedule the Veteran for a hearing 
before a Veterans Law Judge (VLJ), at 
the RO, pursuant to his June 2005 
request.  The RO should notify the 
Veteran of the date and time of the 
hearing, in accordance with 38 C.F.R. § 
20.704(b) (2008).  If the Veteran no 
longer desires the requested hearing, a 
signed writing to that effect must be 
placed in the claims file.

Thereafter, the case should be returned 
to the Board in accordance with 
appropriate procedures.  No action is 
required of the Veteran, or his 
representative should one be appointed, 
until further notice.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

